United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-40508
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL RICHARD DEMPSKI, III,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-96-CR-271-1
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Richard Dempski, III, appeals the revocation of

supervised release on his conviction for possession with intent

to distribute marijuana.    He seeks to challenge the

constitutionality of 21 U.S.C. § 841(a) and (b) in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).    Because a challenge

under Apprendi is not jurisdictional, see United States v.

Longoria, 298 F.3d 367, 372 (5th Cir. 2002)(en banc), Dempski may

not present this claim in an appeal following the revocation of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40508
                                -2-

supervised release.   See United States v. Teran, 98 F.3d 831, 833

n.1 (5th Cir. 1996); see also United States v. Moody, 277 F.3d

719, 720-21 (5th Cir. 2001).   Moreover, as Dempski concedes, his

Apprendi argument is foreclosed by United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).

     Accordingly, the judgment of the district court is

AFFIRMED.